
	

113 HR 5509 IH: College Tuition and Debt Relief Act of 2014
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5509
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2014
			Mr. Braley of Iowa introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase and extend the American Opportunity Tax
			 Credit and to increase the student loan interest deduction.
	
	
		1.Short titleThis Act may be cited as the College Tuition and Debt Relief Act of 2014.
		2.American Opportunity Tax Credit increase and extension
			(a)Credit made permanentSection 25A(i) of the Internal Revenue Code of 1986 is amended by striking and before 2018.
			(b)Increase in credit amountParagraph (1) of section 25A(i) of the Internal Revenue Code of 1986 is amended—
				(1)in subparagraph (A) by striking $2,000 and inserting $2,500, and
				(2)in subparagraph (B) by striking as exceeds $2,000 but does not exceed $4,000 and inserting as exceeds $2,500 but does not exceed $4,500.
				(c)Adjustment for inflationSection 25A(i) of the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:
				
					(7)Adjustments for inflationIn the case of a taxable year beginning after December 31, 2015, each of the dollar amounts in
			 subparagraph (A) and (B) of paragraph (1) and clause (ii) of paragraph
			 (4)(A) shall be increased by an amount equal to—
						(A)such dollar amount, multiplied by
						(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the
			 taxable year begins, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.If any amount as increased under the preceding sentence is not a multiple of $10, such amount shall
			 be rounded to the nearest multiple of $10..
			(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			3.Student loan interest deduction increase
			(a)In generalParagraph (1) of section 221(b) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(1)In generalExcept as provided in paragraph (2), the deduction allowed by subsection (a) for the taxable year
			 shall not exceed $5,000..
			(b)Adjustment for inflation
				(1)In generalSection 221(f) of the Internal Revenue Code of 1986 is amended by redesignating paragraph (2) as
			 paragraph (3) and by inserting after paragraph (1) the following new
			 paragraph:
					
						(2)Adjustment for inflationIn the case of a taxable year beginning after December 31, 2015, the $5,000 dollar amount in
			 paragraph (1) shall be increased by an amount equal to—
							(A)such dollar amount, multiplied by
							(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the
			 taxable year begins, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof..
				(2)Conforming amendmentSection 221(f)(3) of the Internal Revenue Code of 1986, as redesignated by paragraph (1), is
			 amended to read as follows:
					
						(3)Rounding
							(A)Modified adjusted gross income thresholdsIf any amount as adjusted under paragraph (1) is not a multiple of $5,000, such amount shall be
			 rounded to the next lowest multiple of $5,000.
							(B)Deduction limitationIf any amount as increased under paragraph (2) is not a multiple of $10, such amount shall be
			 rounded to the nearest multiple of $10..
				(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			
